      Case 2:18-cv-07845-CJB-KWR Document 10 Filed 11/05/18 Page 1 of 19




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

____________________________________
                                    )
STEVEN OLIVER                       )
                  Plaintiff,        )
      v.                            )
                                    )
MARLIN GUSMAN, NICOLE HARRIS, )                       Docket No.18-cv-7845(J)(4)
EDWIN HOSLI, MICHAEL LAUGHLIN, )                      Judge Carl J. Barbier
MICHAEL LEE, THOMAS                 )                 Magistrate Karen Wells Roby
SUTHERLAND, JAMIE MASSEY,           )
and XYZ INSURANCE                   )
COMPANIES 1-5,                      )
                                    )
                  Defendants.       )
____________________________________)


                               FIRST AMENDED COMPLAINT

      COMES NOW, the plaintiff, Steven Oliver, by and through undersigned counsel, who files

this Amended Complaint against the above defendants and, in support, states the following:

I.    INTRODUCTION

      Amidst a legacy of inmate-on-inmate violence and under-reporting incidents of such

violence, Steven Oliver and Corey Simmons were attacked by another prisoner, Jamie Massey,

en route from OJC to Hunt Correctional Facility. During the attack, two Sheriff employees,

Michael Lee and Thomas Sutherland, were riding in the front of the transporting vehicle. Despite

witnessing the attack, Defendants Lee and Sutherland, chose not to intervene to stop the attack

and prevent or mitigate the injuries to Oliver and Simmons. After the incident, rather than report

the attack to their superiors, Defendants Lee and Sutherland chose to remain silent in an attempt

to hide their inaction. The actions complained of here are the predictable result of a long series

                                                 1
      Case 2:18-cv-07845-CJB-KWR Document 10 Filed 11/05/18 Page 2 of 19



of dereliction in the prevention of violence at OJC and the under reporting of such violence. This

lawsuit ensues.

II.   JURISDICTION AND VENUE

1.    The Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343(a).

2.    Venue is proper in the Eastern District of Louisiana, under 28 U.S.C. § 1391(b)(2), since

the claim arose in this district and a substantial part of the events or omissions giving rise to the

claim occurred in this district.

III. PARTY PLAINTIFF

3.    Steven Oliver is a resident of New Orleans, Louisiana, is of full age of majority and

possess the capacity to file suit.

IV. PARTY DEFENDANT

4.      DEFENDANT MARLIN GUSMAN is the Sheriff of Orleans Parish, Louisiana. He has

responsibility for the policies, procedures, and operations of the Orleans Parish Sheriff’s Office,

its employees, agents, and assigns, including all correctional facilities comprising Orleans Justice

Center (“OJC”), including transport vans. He is a policymaker for the Orleans Parish Sheriff’s

Office and the OJC. Gusman had a policy of failing to adequately staff the OJC and a policy of

failing to adequately train the staff at the OJC. Defendant and his policies exhibited deliberate

indifference to Plaintiff’s Eighth Amendment Right against cruel and unusual punishment and to

his Fourteenth Amendment Right to due process. The defendants, Gusman was subjectively

aware of the ongoing inmate on inmate violence and the excessive risk to inmate safety it

entailed, yet he disregarded this substantial risk of serious harm and continued to permit these

problems to occur. The injuries to Oliver occurred as a result of this deliberate indifference. He

is sued in his individual capacity for nominal, compensatory and punitive damages. He is also



                                                 2
      Case 2:18-cv-07845-CJB-KWR Document 10 Filed 11/05/18 Page 3 of 19



sued in his official capacity. He is a resident of full age and majority of the Eastern District of

Louisiana.

5.     DEFENDANT NICOLE HARRIS was the Warden of the Orleans Justice Center at the

time of this incident. She had responsibility for the policies, procedures, and operations of the

OJC, its employees, agents, and assigns, including all correctional facilities comprising OJC,

including transport vans. She is a policymaker in terms of ensuring that staff properly intervene

to protect prisoners when they are attacked by other prisoners. Similarly, she is a policymaker

responsible for ensuring that staff properly follow the proper practice of promptly reporting

inmate-on-inmate violence and staff misconduct. Defendant Harris had a policy of allowing

dereliction in her staff’s investigation of inmate-on-inmate violence and reporting of staff

misconduct. Defendant Harris has a policy of allowing inmate-on-inmate violence to occur

rampantly in the OJC and a policy of taking no measures and/or ineffectual measures to

ameliorate the violence. Her policies exhibited deliberate indifference to Plaintiff’s Eighth

Amendment Right against cruel and unusual punishment and to his Fourteenth Amendment

Right to due process. Harris was subjectively aware of the ongoing inmate on inmate violence

and the excessive risk to inmate safety it entailed, as well as the well documented problems with

investigations in the OJC, yet she disregarded this substantial risk of serious harm and continued

to permit things to remain as they always were. The injuries to Oliver occurred as a result of this

deliberate indifference. She is sued in her individual capacity for nominal, compensatory and

punitive damages.

6.     Defendant EDWIN HOSLI was and is the Director of the Investigative Services Bureau

(“ISB”) at the Orleans Parish Sheriff’s Office. He has responsibility for the policies, procedures,

and operations of the ISB its employees, agents, and assigns for investigating and reporting



                                                  3
      Case 2:18-cv-07845-CJB-KWR Document 10 Filed 11/05/18 Page 4 of 19



inmate-on-inmate violence and staff misconduct. He is a policymaker for investigations at the

Orleans Justice Center. Hosli had a policy of failing to train the staff adequately at the OJC in the

proper way to do investigations into staff misconduct and inmate-on-inmate violence and a

policy of allowing derelict investigations. His policies exhibited deliberate indifference to

Plaintiff’s Eighth Amendment Right against cruel and unusual punishment and to his Fourteenth

Amendment Right to due process. The Defendant Hosli was subjectively aware of the inadequate

investigations into staff misconduct and inmate-on-inmate violence and the excessive risk to

inmate safety it entailed, yet he disregarded this substantial risk of serious harm and continued to

permit inadequate training and investigations. The injuries to Oliver occurred as a result of this

deliberate indifference. He is sued in his individual capacity for nominal, compensatory and

punitive damages.

7.     DEFENDANT MICHAEL LAUGHLIN was and is the Chief of Investigations for the

Orleans Parish Sheriff’s Office. He has responsibility for the policies, procedures, and

operations of the ISB its employees, agents, and assigns for investigating and reporting inmate-

on-inmate violence and staff misconduct. He is a policymaker for investigations at the Orleans

Justice Center. Laughlin had a policy of failing to train the staff adequately at the OJC in the

proper way to do investigations into staff misconduct and inmate-on-inmate violence and a

policy of allowing derelict investigations. His policies exhibited deliberate indifference to

Plaintiff’s Eighth Amendment Right against cruel and unusual punishment and to his Fourteenth

Amendment Right to due process. The Defendant Laughlin was subjectively aware of the

inadequate investigations into staff misconduct and inmate-on-inmate violence and the excessive

risk to inmate safety it entailed, yet he disregarded this substantial risk of serious harm and

continued to permit inadequate training and investigations. The injuries to Oliver occurred as a



                                                  4
      Case 2:18-cv-07845-CJB-KWR Document 10 Filed 11/05/18 Page 5 of 19



result of this deliberate indifference. He is sued in his individual capacity for nominal,

compensatory and punitive damages.

8.     DEFENDANT MICHAEL LEE was an employee of the Orleans Parish Sheriff’s Office,

under the direction and supervision of Defendant Gusman. Defendant Lee failed to intervene to

protect Mr. Oliver from inmate-on-inmate violence. Furthermore, Lee failed to report the

violence as he should have and did not report Defendant Sutherland (or self-report) for failing to

intervene to protect Mr. Oliver. Both actions were consistent with existing policy in August

2017. He is sued in his individual capacity for nominal, compensatory and punitive damages.

9.     DEFENDANT THOMAS SUTHERLAND was an employee of the Orleans Parish

Sheriff’s Office, under the direction and supervision of defendant Gusman. Defendant

Sutherland failed to intervene to protect Mr. Oliver from inmate-on-inmate violence.

Furthermore, Sutherland failed to report the violence as he should have and did not report

Defendant Lee (or self-report) for failing to intervene to protect Mr. Oliver. Both actions were

consistent with existing policy in August 2017. He is sued in his individual capacity for

nominal, compensatory and punitive damages.

10.    JAMIE MASSEY is person of full age and capacity and capable of being sued. Mr.

Massey committed an aggravated battery of Oliver that caused significant injuries to Plaintiff.

He is sued in his individual capacity only and is a resident of New Orleans, Louisiana. He is

presently incarcerated in the Plaquemines Parish Detention Center in Davant, Louisiana.

V. STATEMENT OF FACTS

      1.    The Attack on Steven Oliver.

11.   On August 17, 2017, Lee and Sutherland were driving a van transporting inmates to the

Elayn Hunt Correctional Facility when prisoner Jamie Massey somehow began to remove his



                                                 5
      Case 2:18-cv-07845-CJB-KWR Document 10 Filed 11/05/18 Page 6 of 19



belly chain restraint. Massey hit inmate Corey Simmons with the padlock on the chain and

choked him with the restraint, causing multiple facial injuries and (spraying) blood throughout

the van. Massey then struck Mr. Oliver several times and used his thumb to poke him in the

rectum through his pants.

12.   This incident occurred in an official vehicle that was transporting Orleans Parish inmates to

Elayn Hunt Correctional Center (“Hunt”). (Prisoners in the custody of Sheriff Gusman who

required mental health care are routinely held at Hunt. Lee and Sutherland failed to stop the

vehicle or help the injured prisoners. They also didn't call their commanders to report the attack

or ask for help from any other agencies along the way.

13.   Other passengers in the van were witnesses to the assault. According to investigators said

video and audio evidence from the transport van showed the beating and recorded its duration.

14.   The assault lasted for 22 minutes, during which time Massey was able to beat and choke

inmates Simmons and Oliver.

15.   At 12:10pm Jamie Massey, removed his belly chain restraint and began to attack Corey

Simmons.

16.   At 12:56 p.m. Massey struck Simmons in the face with a padlock and choked him with the

chain. Massey then attacked Mr. Oliver, by striking him several times and assaulting him by

putting his thumb in Oliver's rectum through his pants.

17.   According to arrest documents the altercation stopped at 1:18 p.m., three minutes before

the van arrived at the Elayn Hunt Correctional Facility.

18.   During the entire incident, Mr. Oliver was restrained and unable to move or defend himself

while his hands and feet were in cuffs.




                                                 6
      Case 2:18-cv-07845-CJB-KWR Document 10 Filed 11/05/18 Page 7 of 19



19.    Following the incident, Mr. Oliver and Mr. Simmons required medical attention for facial

lacerations, fractured nasal bones, contusions of the scalp, and back injuries.

20.    The acts and failures of Defendants were intentional, wanton, malicious, reckless, and

callously indifferent to the rights of Mr. Oliver.

21.    By August 17, 2017, the number of instances of inmate on inmate violence at OJC was

legion, as documented by each and every report of the Orleans Parish Jail Monitors (“Jail

Monitors” or “Monitors”). Defendants Gusman, Harris, Hosli, and Laughlin’s historic failure to

decrease and stop inmate on inmate violence is legion. Similarly, the history of under reporting

and derelict reporting of inmate-on-inmate violence and staff misconduct by OJC staff is well

documented.

22.    Defendants Gusman, Harris, Hosli, and Laughlin have and had a de facto policy and

practice of not holding staff members accountable for inmate safety. Defendants Gusman, Harris,

Hosli, and Laughlin have and had a de facto policy and practice of failing to report or investigate

inmate-on-inmate violence. Defendants Gusman, Harris, Hosli, and Laughlin have and had a de

facto policy and practice of allowing inmate-in-inmate violence for inmates in their custody.

23.    Defendants Gusman, Harris, Hosli, and Laughlin knew or should have known that their

actions violate the federal constitution. Federal law enforcement, including the United States

Department of Justice, has notified Defendants that their actions violate federal law in numerous

areas involving the investigating and decreasing inmate-on-inmate violence.

      2.    The Department of Justice’s Investigation into Inmate-on-Inmate Violence and
            Security’s Inability to Document and Report such violence.

24.   The United States Department of Justice began an investigation of the OJC in 2008. Part

of its investigation was dedicated to inmate-on-inmate violence and the Sheriff’s Office

procedures for reporting such violence and investigating misconduct among its officers. See

                                                     7
      Case 2:18-cv-07845-CJB-KWR Document 10 Filed 11/05/18 Page 8 of 19



USDOJ Letter of Findings, Sept. 11, 2009, at 9-11, 12-13 (“Findings Letter”).

25.   Its preliminary findings led it to the conclusion that “[t]he frequency and serious nature of

injuries sustained by OPP inmates represents a systemic level of violence that poses a serious

risk of harm to both inmates and correctional staff at the jail[]”, and “that inmates confined at

OPP are not adequately protected from harm, including physical harm from …inmate-on-inmate

violence.” (emphasis added) Bear in mind this observation was made in 2009.

26.   In April 2012, prisoners housed in what is now called “the Orleans Justice Center” filed a

lawsuit entitled Jones v. Gusman. The United States Department of Justice (“Department” or

“USDOJ”) subsequently intervened in that lawsuit on the side of the prisoner plaintiffs.

27.   At the same time, in April 2012, the Department wrote Sheriff Gusman to say pointedly,

“[d]espite our findings and repeated attempts to encourage you to meaningfully address the

numerous problems, the already troubling conditions at the OJC are deteriorating.”

28.   Since the findings letter in September 2009, according to the Department, the Sheriff had

“failed to take basic steps to correct the systemic issues that [were] identified.” Finding Letters

Update, at 1. “Urgent and substantial actions is required[,]” causing the Department to urge the

Sheriff to “take immediate steps to address the concerns raised in this letter regarding the most

basic measures to ensure prisoners safety, health, and well-being…”

29.   In the same letter, the Department informed Defendants that “[i]t is largely incontestable

that the deficiencies in the operation of OPP violate the Constitution.” When the USDOJ Civil

Rights Division inspected the jail on April 3 through 5, 2012 it “found alarming conditions and

were distressed the problems [] described in [the] initial findings letter persist or have

worsened.” Furthermore, it found that “OPP is a violent and dangerous institution[]” after “[its]

inspection uncovered shockingly high rates of serious prisoner-on-prisoner violence and officer



                                                  8
      Case 2:18-cv-07845-CJB-KWR Document 10 Filed 11/05/18 Page 9 of 19



misconduct.”

30.   Their letter concluded that “[t]he conditions in OPP fail to meet the most basic obligation

of prison officials to provide humane conditions of confinement.” The “conduct of officials at

OPP evinces deliberate indifference to basic needs, including safety…” and “the conditions

clearly meet both the subjective and objective components of the deliberate indifference test.”

31.    On June 6, 2013, the USDOJ, and the Sheriff executed a consent judgment the purpose of

which was “to address the constitutional violations alleged in this matter, as well as the

violations alleged in the findings letter issued by the United States on September 11, 2009.”

Jones v. Gusman, EDLA Docket No. 12-859-LMA-ALC, Order Approving Consent Judgment

and Certifying Settlement Class, R.Doc. No. 465, at 5 (June 6, 2013) (hereinafter “OPP Consent

Decree Order”).

      3.    The Sheriff’s Recent History of Not Protecting Inmates from Other Inmates.

32.   On February 13, 2014, the Monitors issued their first report. Its introduction was

portentious: “Said succinctly, the inmates held in facilities operated by the OPSO continue to be

at risk of serious harm. The facilities have insufficient health professional and security staffing;

insufficient policies; inadequate training and supervision; confusing and disorganized medical

record keeping practices.” Furthermore, it observed that “the lack of adequate facilities, staff,

policies, and training results in an OJC system that fails to provide prisoners with a safe and

secure environment. There is a great likelihood that prisoners are subjected to unnecessary or

excessive force by OPSO staff and/or violence by other prisoners.”

33.   In October 2014, the Monitors stated bluntly that “[t]he level of harm in the Orleans Parish

Jail system continues to be extremely high…evident by the number of assaults on inmates.”

34.   The February 2015 report began by saying, “The safety of staff and inmates remains a



                                                  9
      Case 2:18-cv-07845-CJB-KWR Document 10 Filed 11/05/18 Page 10 of 19



critical issue….[f]rom August 1, 2014 through the date of this report, more than 226 critical

incidents have been reported to the Monitors [including] uses of force, inmate assaults on

inmates…” Later in the report, it noted that “[t]he level of harm and risk in the Orleans Parish

Jail System continues to be extremely high despite the Consent Judgment having been in place

for [sic] since October 21, 2013. Third Report, 29-30. Like the last report, the Monitor measured

the dangers by the number of assaults on inmates by other inmates coupled with the fact that

staff is often unaware that assaults are taking place due to lack of supervision.

35.   Things had not improved over the last two years: the Monitor noted that “[t]he level of

harm and risk in the Orleans Parish Jail System continues to be extremely high despite the

Consent Judgment having been in place for [sic] since October 21, 2013.” Like the last two

reports, the Monitor measured the dangers by the number of assaults on inmates by other inmates

coupled with the fact that staff is often unaware that assaults are taking place due to lack of

supervision.

36.   By September 2015 report, “[t]he monitors [were] so concerned about the continuing

inmate/inmate violence and the conditions in the current jail facilities…that [they] advised the

Court during the Status Conference of August 6, 2015, that, if the new jail does not begin to

accept inmates by September 15, 2015, inmates must be housed in jails outside Orleans Parish.”

37.    Between September 2015 and March 2016, the Defendants moved the inmate population

to another building. At the time, “[t]he Monitors note[d] that there has been no progress toward

compliance, and in fact, there has been regression. While the opening of the Orleans Justice

Center should have heralded a new era for the Parish in terms of progressive jail management

and inmate safety; the reality is that this has not happened.”




                                                 10
      Case 2:18-cv-07845-CJB-KWR Document 10 Filed 11/05/18 Page 11 of 19



38.    In March of 2016, the Monitors noted the inmate-on-inmate violence is tied to the

prevalence of unreported violence in the jail.

39.   There was little progress on inmate violence between March and August 2016.

Specifically, according to the Monitor’s Report, “What progress has been made in the past six

months is overshadowed by the increase in danger to the inmates in OJC. This increased danger,

documented by the seriousness of inmate/inmate altercations, uses of force, assaults on staff, and

damage to the building, are exacerbated by unacceptable levels of staffing, inadequate employee

training and supervision, and leadership that is overwhelmed.”

40.   As of August 2016, the Monitor noted at the time that “[t]he level of harm and risk of harm

in the Orleans Parish Jail system continues to be extremely high despite the Consent Judgment

having been in place since October 21, 2013. This danger is evident by the number of assaults on

inmates by other inmates including sexual assaults as reported to the Monitors by OPSO and the

evidence of numerous unreported incidents of inmate on inmate violence discovered by the

Monitors through review of records, reports from plaintiffs’ counsel, and grievances.”

41.   The Monitors inspected the jail the next year, in April 2017, and found that “[i]nmates in

the custody of the Orleans Parish Sheriff’s Office housed in OJC are marginally safer than when

[the August 2016] Report #6 was produced. The level of violence remains at unacceptable

levels.” Specifically, “[t]he level of harm and risk of harm to inmates held in the Orleans Parish

Jail system continues to be extremely high …evident by the number of assaults on inmates by

other inmates including sexual assaults as reported to the Monitors by OPSO and the evidence of

numerous unreported incidents of inmate on inmate violence…”

42.   In January 2018, the Monitor reported no change in the violence between inmates: “The

level of violence within the facilities remains high - including inmate on inmate



                                                 11
      Case 2:18-cv-07845-CJB-KWR Document 10 Filed 11/05/18 Page 12 of 19



assaults.***There are still serious incidents for which no report is prepared by OPSO staff;

including inmate on inmate assaults resulting in hospitalization.” It found that “[a]n essential

element to ensure inmate safety is OPSO’s timely review of serious incidents to assess cause(s)

and then to develop and implement actions [sic] plans to address the issue(s). This is not done.”

43.   As is evidence, the inmate on inmate violence is pervasive in the OJC. Defendant Gusman,

Harris, Hosli, and Laughlin’s inability to remedy or decrease the violence is a de facto policy.

This policy was the direct cause of harm to the Plaintiff.

      4.      The Sheriff’s History of Derelict Reporting of Inmate-on-Inmate Violence.

44.   Like inmate-on-inmate violence, the Defendants have a de facto policy of under reporting

such incidents, including not reporting over half of such incidents that occur to prisoners in their

custody.

45.   As of 2008 and 2009, the Sheriff’s Office routinely did not report use of force incidents

and in fact “officers routinely fail[ed] to adequately document incidents.” To compound this

problem, OPP did not have a policy for administrative review of use of force reports.

46.   In 2009, the Department recommended several remedial measures “…in order to address

the identified deficiencies and protect the constitutional rights of inmates confined at OPP, the

Jail should implement, at a minimum***Ensure that staff adequately and promptly report

incidents.”

47.   Three years later, when the Department inspected the jail in 2012, not much had changed.

Based on their inspection of the jail in April 2012, it concluded that “[the] climate of fear and

violence is caused by systemic deficiencies” including that “[s]taff at OPP exacerbate dangerous

situations and ignore prisoner pleas for help.” It went on: “Prisoners we interviewed

consistently allege that they were seriously injured or witnessed other prisoners get seriously



                                                 12
        Case 2:18-cv-07845-CJB-KWR Document 10 Filed 11/05/18 Page 13 of 19



injured after staff ignored fights or requests for help or even exacerbated the problem by placing

prisoners in dangerous situations.”

48.     Regarding investigations, nothing had improved in that department in the intervening three

years. As of April 2012, “OPP fail[s] to adequately identify and investigate misconduct[,]”

including “inappropriately clos[ing] cases in which the victim prisoner refuses to cooperate,

regardless of the level of injury.” Moreover, in a problem that persists, OPP did not have a

system sufficient to track incidents involving the same officer. It concluded that “OPP needs to

do more to ensure that all acts of violence are fully investigated and the perpetrators are not in a

position to re-offend.”

49.     The June 2013 consent decree in Jones v. Gusman lamented the problems associated with

derelict investigations by Defendants. The consent decree noted that “OPP’s investigative

process for staff and prisoner misconduct fails to address, and is itself part of, the many

operational breakdowns in OPP’s accountability systems.”

50.      It went on to say that Defendants’ policies and practices related to investigating use of

force at OPP does not live up to the minimum standards required by the constitution: “Training

records suggest that SOD members do not receive any in depth or specialized training relative to

investigations. The training that OPSO staff members generally receive includes materials

focused on police investigations and car stops, but there is no indication of regular or in-service

training relative to the conduct of investigations in a jail or prison environment. OPP does not

effectively track use of force or reports of staff misconduct.” The same problems persist in this

case.

51.      This problem had not changed as of February of 2013. At that time the Monitor’s found

that Defendants’ policies and procedures regarding its reporting system is not “comprehensive



                                                  13
      Case 2:18-cv-07845-CJB-KWR Document 10 Filed 11/05/18 Page 14 of 19



and [does not] accord[] with generally accepted correctional standards…In particular, there is no

mechanism to ensure that all uses of force are properly reported and investigated in accordance

with the policy.” This problem persists. It further found that “[t]he level of harm and risk of

harm in the [OJC] system is extremely high. This is evident by the number of assaults on

prisoners by other prisoners including sexual assaults. Even more disturbing is that staff is often

unaware that an assault is taking place due to the lack of supervision in the housing units.”

52.     The Monitors report from August 2014 stated plainly, with regard to use of force and

protection of inmates from violence by other inmates, that “[s]ince December, 2013, little has

changed in these areas.”

53.     The Monitors report from August 2014 indicated that despite Defendants having a use of

force policy that includes “a reporting system, it is clear, after seven on-site tours that the current

policy is not followed or enforced on a consistent basis.” “The review of reports during the court

tours since December, 2013 revealed that the same problems that were noted in the February,

2014 report still exist.”

54.     On the same note, as of August 2014, “there [wa]s no automatic tracking system to

ensure timely notification is made. While completed reports are to be assigned a number, there is

no follow up to make sure the reports are written can/or are reviewed within 36 hours and

forwarded to the Internal Affairs Division.” Furthermore, in a passage that harkens to the instant

case, “[there is] no system to alert the Warden or Assistant Warden if the shift/watch commander

does not complete the initial review in a timely manner…no system for tracking whether the

reviews are being send to IAD and the results of the review by IAD.”

55.     By February of 2015, the same problem remained. The Defendants had not implemented

a mechanism to ensure that all uses of force were reported and that supervisors were reviewing



                                                  14
      Case 2:18-cv-07845-CJB-KWR Document 10 Filed 11/05/18 Page 15 of 19



those reports and the Defendants still had no mechanism to make sure reports are even written to

documents inmate-on-inmate violence. At the same time, the Monitors estimated that less than

one third of reports are timely reviewed and the problem of tracking the reports remained.

56.     In March of 2016, the Monitors noted the prevalence of unreported violence in the jail.

“Since the beginning of monitoring, we were aware that there was a level of inmate-on-inmate

violence and staff uses of forced that were not reported.” It observed that “[t]he scope of the

under or unreported incidents is highly significant and extremely troubling.”

57.     To compound the problem, it observed in 2016, that, “in the majority of the incidents,

staff did not write an incident report or a use of force report at all.” This lead the Monitors to

believe that at least 50% of the serious incidents were not being reported. The Monitors believed

that one of the causes of this unacceptable inmate on inmate violence is that the “[l]ack of

reporting compromised the ability to initiate criminal and/or administrative investigations”

58.     By 2016, after all the efforts at reform, the Defendants still oversaw a “system that fails

to provide inmates with a safe and secure environment. Particularly, there is a great likelihood

that inmates were being subjected to violence by other inmates.” Still defendants had “nothing in

place to ensure all reportable incidents are being documented and that the incidents are being

recorded adequately and accurately.”.

59.     Six months later, “the Monitors continue[d] to believe that there are unreported violence

including inmate/inmate assaults, in the facility.” Similarly, investigations continued to take too

long, which was partly explained by the fact that those responsible for conducting investigations

are required to fill other job duties.

60.     The Monitors inspected the jail a year later, in April 2017, and found that same problem

that existed years earlier: “[T]here is nothing in place to ensure all reportable incidents are being



                                                  15
      Case 2:18-cv-07845-CJB-KWR Document 10 Filed 11/05/18 Page 16 of 19



documented and that the incidents are being recorded adequately and accurately. The Monitors’

concern in past compliance reports about there being nothing in place to ensure all reportable

incidents and uses of force were being reported and that incidents and uses of force were being

reported adequately and accurately has proven to be warranted.” Finally, at the same time, the

Monitors also expressed their concern that staff was not being disciplined for not reporting

incidents.

VI.     CAUSES OF ACTION

        A. THE EIGHTH AND FOURTEENTH AMENDMENTS.

1.      Plaintiff re-alleges and incorporates each and every foregoing paragraph.

2.      Defendants were deliberately indifferent to plaintiff’s safety.

3.      Defendants acts and omissions in furtherance of the de facto policies and practices

resulting in the physical abuse inflicted on Plaintiff constitute cruel and unusual and unwarranted

punishment.

4.      Defendants Gusman, Harris, Hosli, ad Laughlin’s acts and omissions in furtherance of

their policies and practice caused Defendant Lee and Sutherland not to be reprimanded or

disciplined for beating plaintiff.

5.      Defendants Gusman, Harris, Hosli, ad Laughlin’s de facto policies of not reporting

inmate-on-inmate violence caused Lee and Sutherland not to report this incident to their

superiors.

6.      Defendants Lee and Sutherland failed to intervene to stop or mitigate the beating Oliver

and Simmons received from Massey.

7.      Defendants Massey was able to persist in his attack of Oliver and Simmons due to Lee

and Sutherland’s inaction.



                                                 16
      Case 2:18-cv-07845-CJB-KWR Document 10 Filed 11/05/18 Page 17 of 19



8.     Defendants’ acts and omissions in further of their policies and practice of refusing to treat

Plaintiff’s medical needs constitutes deliberate indifference to his serious medical needs.

       B. STATE LAW CAUSES OF ACTION.

9.     Plaintiff re-alleges and incorporates each and every foregoing paragraph.

10.    Defendants Massey, Sutherland and Lee are liability for battery upon Oliver and

Simmons.

11.    Defendants Gusman is liable to Plaintiff due to Sutherland and Lee committing torts in

the course and scope of their employment with the Sheriff’s Office.

12.    Defendants Gusman, Harris, Hosli, and Laughlin are liable for his negligence in

supervising Sutherland and Lee.

13.    Defendants Sutherland and Lee are liable for their negligence in protecting Oliver and

Simmons.

14.    Plaintiff continues to suffer pain due to the acts and omissions of defendants.

       C. STATE LAW DIRECT ACTION.
       (All Defendant Insurance Companies)

15.    Plaintiff repeats and realleges each allegation of the complaint.

16.    Defendant Insurance Companies, on information and belief, have issued and/or currently

have in effect one or more policies of insurance covering one or more of the Defendants named

herein. For valuable consideration received, these policies obligated Defendant Insurance

Companies, jointly and/or severally, to pay on behalf of their insured Defendant(s) any sums the

insured Defendant(s) may become obligated to pay to Plaintiff or to indemnify their insured

Defendant(s) for any sums the insured Defendant(s) may become obligated to pay to Plaintiff.

17.    By reason of their illegal and unconstitutional acts, Defendants are liable to Plaintiff for

all damages and injuries Plaintiff has suffered as a result. Upon information and belief,

                                                 17
       Case 2:18-cv-07845-CJB-KWR Document 10 Filed 11/05/18 Page 18 of 19



Defendant Insurance Companies are contractually obligated to pay these sums on behalf of the

insured Defendant(s).

18.     On information and belief, Defendant Insurance Companies are liable to Plaintiff for any

and all damages incurred by reason of the insured Defendant(s)’ acts, up to their policy limits,

notwithstanding the fact that the insured Defendant(s) may themselves be able to assert claims of

privilege or immunity from liability.

19.     Under Louisiana Revised Statute § 22:655(B), Plaintiff brings a direct action against

Defendant Insurance Companies to recover any and all sums they are obligated to pay Plaintiff

on behalf of their insureds or to indemnify their insureds.

VII.    PRAYER FOR RELIEF

THEREFORE, plaintiff respectfully requests that this Court enter the following relief:

       1. Render judgment for Plaintiff;

       2. Award special damages;

       3. Award compensatory damages;

       4. Award Plaintiff its costs and reasonable attorneys’ fees incurred in this action, pursuant

          to 42 U.S.C. § 1988;

       5. Award punitive damages against defendants.

       6. Order such other and further relief, at law or in equity, to which Plaintiff may be justly

          entitled.




                                                 18
    Case 2:18-cv-07845-CJB-KWR Document 10 Filed 11/05/18 Page 19 of 19



Date: November 5, 2018

                                          Respectfully submitted,


                                          _/s/ John Adcock__________
                                          JOHN ADCOCK
                                          Louisiana Bar No. 30372
                                          3110 Canal Street
                                          New Orleans, LA 70119
                                          T: (504) 233-3125
                                          F: (504) 308-1266
                                          Email: jnadcock@gmail.com



                              CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of November, 2018, a copy of the First Amended

Complaint was filed electronically with the Clerk of Court using the CM/ECF system, and that

service will be provided through the CM/ECF system, as well as by U.S. Mail, Electronic Mail

or hand delivery for any non-CM/ECF participant.


                                                   /s/ John Adcock




                                             19
